OPINION.
Arundell:
Section 221 (a) of the Revenue Act of 1918 provides that “returns shall be made on or before the fifteenth day of the third month following the close of the fiscal year,” which, in the instant case, would fix the due date of the return as September 15, 1919, the fiscal year of the taxpayer having ended on June 30, 1919. Section 277 (a) (2) of the Revenue Act of 1924 provides that the “income, excess-profits, and war-profits taxes imposed by * * * the Revenue Act of 1918, and by * * * such Act as amended, *255shall be assessed within five years after the return was filed.” From the foregoing it is clear that it is the date of filing the return and not the date that the return was due that determines the period within which the tax may be assessed by the Commissioner. The return of this taxpayer for the fiscal year ended June 30, 1919, was not filed until October 20, 1920, and it is from that date that the period of assessment runs. In this connection it is significant that section 218 (a) of the Revenue Act of 1924 provides that, upon failure to file a return, the tax may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment at any time. Thus, if the taxpayer had not filed his return at all, the tax could be assessed at any time — having filed his return after it became delinquent, the date of filing fixes the period within which the assessment may be made.
The Commissioner in his answer admits that for the fiscal year ended June 30, 1921, there was improperly included in income interest from United States obligations in the amount of $140.53, resulting in an overstatement of the tax in the amount of $14.05.